UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 CKX Lands, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CKX LANDS, INC. 1508 Hodges Street Lake Charles, LA 70601 Tel. 337-493-2399 NOTICE TO STOCKHOLDERS Please note that the copy of the Annual Report on Form 10-K of CKX Lands, Inc. for the fiscal year ended December 31, 2013 that was mailed to you contained a typographical error. On page 19, “Statements of Cash Flows, Years Ended December 31, 2013 and 2012,” the following line item should have read as follows: Net increase (decrease) in cash and cash equivalents $ ) $ In the Annual Report that was mailed to you, this line item incorrectly showed for 2012 a decrease of $1,707,259 in cash and cash equivalents, rather than an increase of $1,707,259. If you have already voted your shares in connection with our Annual Meeting of the Stockholders to be held on Thursday, April 24, 2014 and wish to change your vote, you may change your vote or revoke your proxy in the manner described on page 1 of our proxy statement that was mailed to you with the Annual Report. CKX LANDS, INC. March 24, 2014
